March 13, 2014 BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund Supplement to Prospectus dated January 1, 2014 The following information supplements and supersedes any contrary information contained in the sections of the Fund's prospectus entitled "Fund Summary – BNY Mellon Asset Allocation Fund – Principal Investment Strategy" and "Fund Details – BNY Mellon Asset Allocation Fund": The Trust's board has approved modifications to the permissible investment options in the Investment Grade Bonds, High Yield Bonds and Diversifying Strategies asset classes of BNY Mellon Asset Allocation Fund by adding (i) BNY Mellon Corporate Bond Fund as an additional investment option in the Investment Grade Bonds asset class, (ii) Dreyfus Floating Rate Income Fund as an additional investment option in the High Yield Bonds asset class and (iii) Dynamic Total Return Fund (Dreyfus) and two unaffiliated investment companies as additional investment options in the Diversifying Strategies asset class. The modifications are effective on or about April 28, 2014 (the "Effective Date"). As revised to reflect the modifications to the investment options of the fund, the fund's targets and ranges (expressed as a percentage of the fund's investable assets) for allocating its assets among the asset classes , and the underlying funds selected by the investment adviser as fund investment options as of the Effective Date are as follows: Asset Class Target Range Large Cap Equities Direct Investments BNY Mellon Focused Equity Opportunities Fund BNY Mellon Income Stock Fund Dreyfus Appreciation Fund, Inc.
